Citation Nr: 0523316	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  98-12 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased initial rating for service 
connected generalized anxiety disorder with post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased initial rating for a right 
shoulder condition, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased initial rating for post viral 
asthenia with history of Epstein-Barr Virus, currently 
evaluated as 10 percent disabling.

4.  Service connection for obsessive-compulsive personality 
trait.

5.  Service connection for heart condition.

6.  Service connection for elevated cholesterol.

7.  Service connection for lower body numbness and pain.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from January 31, 1988 through 
January 13, 2005.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island in January 1996, which granted service 
connection for generalized anxiety disorder with dysthymic 
disorder, a right shoulder condition, and post viral asthenia 
with history of Epstein Barr Virus; and which denied service 
connection for obsessive compulsive disorder, a heart 
condition, elevated cholesterol, and lower body numbness and 
pain.  The veteran perfected an appeal of the evaluations 
assigned to her service-connected disabilities, and the 
denial of service connection for the above conditions.  By 
the September 2004 rating decision, the diagnosis of the 
veteran's psychiatric disorder was later changed to include 
PTSD.  

In addition, the veteran appealed the denial of service 
connection for a missed menses and abnormal pap smears.  
However, service connection was established for this 
condition by a September 2004 rating decision.  Therefore, 
this issue has been resolved and is not on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

By a statement dated in July 2005, the veteran indicated that 
she wanted a videoconference hearing before the Board in 
conjunction with her appeal.  Videoconference hearings are 
scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  
Accordingly, this case is REMANDED for the following:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board via videoconference at 
the local office, in accordance with his 
request.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


